19-22757-shl     Doc 10     Filed 05/15/19    Entered 05/15/19 17:18:24        Main Document
                                             Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           OBJECTION TO
                                                                 CONFIRMATION
KATHLEEN ELAINE CARTER
                                                                 Case No. 19-22757-shl
                               Debtor.                           Chapter 13

         I, Brittany Maxon, Esq., an attorney duly licensed to practice law in the State of New

York and admitted in the Southern District of New York, affirm the following to be true, under

penalty of perjury:

         1.     I am an attorney with the firm of Woods Oviatt Gilman LLP, attorneys for Wells

Fargo Bank, N.A. ("Secured Creditor").

         2.     Secured Creditor is the Holder of a Note and Mortgage secured by real property

commonly known as 30 Greendale Avenue, Mount Vernon, NY 10553; which is identified by the

Secured Creditor with a loan number bearing the last four digits of 5307.

         3.     This Affirmation is submitted for the purpose of objecting to confirmation of the

Chapter 13 Plan proposed by Kathleen Elaine Carter (the "Debtor").

         4.     The Debtor`s proposed Plan fails to provide for payment of pre-petition arrears to

Secured Creditor. However, the Proof of Claim to be filed on behalf of Secured Creditor asserts

pre-petition arrears in the approximate amount of $252,175.24.

         5.     The Debtor`s proposed plan also fails to provide for post-petition payments to

Secured Creditor. As the Note is not set to mature until May 1, 2043, post-petition payments will

be necessary to keep Debtor from default on post-petition. The Proof of Claim to be filed on

behalf of Secured Creditor asserts the current monthly mortgage payment in the approximate

amount of $3,973.24.

100135-2
19-22757-shl    Doc 10    Filed 05/15/19      Entered 05/15/19 17:18:24    Main Document
                                             Pg 2 of 3


       6.      The Debtor`s proposed Plan is also seeking to enter into Loss Mitigation with

Secured Creditor; however the proposed Plan does not take into consideration how the loan will

be treated if Loss Mitigation is unsuccessful, nor does it provide for adequate protection

payments while Loss Mitigation is pending.

       WHEREFORE, the Secured Creditor hereby requests by virtue of the foregoing,

confirmation of the Debtor`s proposed Chapter 13 Plan be denied pursuant to 11 U.S.C. §1325.


DATED: May 15, 2019                                /s/Brittany J. Maxon
                                                   Brittany Maxon, Esq.
                                                   WOODS OVIATT GILMAN LLP
                                                   Attorneys for Secured Creditor
                                                   700 Crossroads Building
                                                   2 State Street
                                                   Rochester, NY 14614
                                                   Telephone: 855-227-5072




100135-2
19-22757-shl   Doc 10   Filed 05/15/19    Entered 05/15/19 17:18:24   Main Document
                                         Pg 3 of 3
